DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/17/2020. Claims 1-30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 12/17/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/24/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 18 and 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (U.S 2017/0019909) in view of Sun et al. (U.S 2019/0357255).
For claim 1: 
Si discloses a method of wireless communication at a user equipment (UE) (see Si, at least abstract; a method for listen-before-talk (LBT) operation by an eNodeB (eNB) in a wireless communication network)) comprising: 
receiving a pre-grant for a downlink transmission from a base station (see Si, at least paragraph [0013]-[0014]; the eNB includes at least one processor configured to trigger triggering an LBT request to transmit, to a user equipment (UE), at least one of an uplink (UL) grant or downlink (DL) data for UL transmission over an licensed assisted access (LAA)).
Li does not disclose where Sun, from the same or similar fields of endeavor, disclose the pre-grant indicating a clear channel assessment (CCA) length based on a contention window size associated at least with a burst length of the downlink transmission (see Sun, at least figure 14; paragraph [0005]- [0008]; techniques provide a pre-grant indication of a data transmission from a scheduling device and [0088]; the pre-grant indication may indicate to the UE that the downlink burst is to be transmitted, and may also serve as a CCA trigger, and include a CCA length parameter n. The UE may then perform a CCA according to the CCA length indicated by the pre-grant indication and base station providing the CCA length may allow the base station and UE to be synchronized when the base station starts transmission of the downlink burst); 
performing, after receiving the pre-grant, a CCA based on the CCA length (see Sun, at least paragraph [0093]; UE may then perform a CCA 415 according to the CCA length indicated by the pre-grant indication); 
transmitting an acknowledgment of the pre-grant (APG) to the base station when the CCA is successful (see Sun, at least paragraph [0041]- [0042]; the receiving device may be the UE that is to receive a downlink transmission from the base station, and [0093]; After the CCA is complete, the UE may transmit an uplink control signal to trigger the base station to transmit the actual down link burst. The base station may detect the uplink control signal 420 and transmit the downlink burst 425 responsive thereto. In some cases, a short uplink burst (e.g., ACK/NACK feedback) may follow the downlink burst); and receiving the downlink transmission from the base station in response to the APG (see Sun, at least paragraph [0045]; regulations may provide that certain transmissions may be CCA-exempt transmissions, such as short control signaling transmissions (e.g., ACK/NACK feedback signals). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Sun. The motivation for doing this is to provide a system networks to improve LBT procedures in mmW frequency spectrum may be desired where the techniques that may enable reliable determination of transmissions in shared radio frequency spectrum may thus enhance network efficiency.
For claim 10: 
Si discloses an apparatus for wireless communication at a user equipment (UE) (see Si, at least abstract; a method for listen-before-talk (LBT) operation by an eNodeB (eNB) in a wireless communication network), the apparatus comprising: at least one processor; and a memory (see Si, at least Figure 2; a processor, a memory), coupled to the at least one processor, storing computer-executable code that when executed by the at least one processor, causes the apparatus to: 
receive an uplink grant from a base station after a clear channel assessment (CCA) of the base station (see Si, at least paragraph [0013]-[0014]; the eNB includes at least one processor configured to trigger an LBT request to transmit, to a user equipment (UE), at least one of an uplink (UL) grant); and 
Sun, from the same or similar fields of endeavor, disclose where Si does not explicitly disclose transmit an uplink transmission to the base station in response to the uplink grant, wherein the CCA is based on a contention window associated at least with a burst length for the uplink transmission (see Sun, at least paragraph [0088]; the pre-grant indication may indicate to the UE that the downlink burst is to be transmitted, and may also serve as a CCA trigger, and include a CCA length parameter n. The UE may then perform a CCA according to the CCA length indicated by the pre-grant indication and base station providing the CCA length may allow the base station and UE to be synchronized when the base station starts transmission of the downlink burst). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Sun. The motivation for doing this is to provide a system networks to improve LBT procedures in mmW frequency spectrum may be desired where the techniques that may enable reliable determination of transmissions in shared radio frequency spectrum may thus enhance network efficiency.
For claim 18: 
For claim 18, claim 18 is directed to a method of wireless communication at a base station, which has similar scope as claim 1. Therefore, claim 18 remains un-patentable for the same reasons.
For claim 25: 
For claim 25, claim 25 is directed to an apparatus for wireless communication at a base station, which has similar scope as claim 10. Therefore, claim 25 remains un-patentable for the same reasons.
Claims 2 and 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (U.S 2017/0019909) in view of Sun et al. (U.S 2019/0357255) further in view of Li et al. (U.S 2018/0367282).
For claims 2 and 19: 
Si-Sun further discloses the pre-grant indication of the data transmission includes an LBT length parameter and where a duration of the LBT procedure is based on the LBT length parameter and the LBT procedure may be a clear channel assessment (CCA) check using energy detection (ED) for a duration of a CCA observation time (see Sun, at least paragraph [0010]), but does not explicitly disclose wherein the CCA length comprises a backoff within the contention window size for the UE to apply when performing the CCA.  
Li, from the same or similar fields of endeavor, disclose an LBT contention window, an LBT back-off indicator value or transmitted burst length indicator where including LBT of multiple detection with back-off (see Li, at least figure 31, paragraph [0126]-[0127]; [0230]-[0234]; [0246]; [0254]-[0257]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Li. The motivation for doing this is to provide a system networks where achieving effects of reducing the signaling overheads and improving the uplink transmission rate on the unlicensed frequency spectrum.
Allowable Subject Matter
Claims 3-9, 11-17, 20-24, 26-29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Myung et al. (U.S 2022/0201764), discloses LBT refers to a mechanism of performing Clear Channel Assessment (CCA) before connecting to a channel and is performed in a single observation slot. Jeon et al. (U.S 2019/0394792), discloses backoff mechanism may be a counter that is drawn randomly within the contention window size (CWS), which is increased exponentially upon the occurrence of collision and reset to a minimum value when the transmission succeeds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/09/2022